      Case: 3:21-cv-00105-MPM-RP Doc #: 8 Filed: 07/20/21 1 of 1 PageID #: 21




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

MICHAEL WILLIAMS                                                                    PLAINTIFF

V.                                                                      NO: 3:21-CV-105-M-P

RAYMOND DEAN CAMPBELL                                                            DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

      On consideration of the file and record of this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated June 29, 2021, was on that date duly

served upon the parties; that more than fourteen days plus an additional three days for mailing

have elapsed since service of said Report and Recommendation; and that no objection thereto has

been filed or served by any party. The Court finds that the Magistrate Judge's Report and

Recommendation should be approved and adopted as the opinion of the Court. It is, therefore

      ORDERED:

       1. That the Report and Recommendation [7] of the United States Magistrate Judge dated

       June 29, 2021, is hereby approved and adopted as the opinion of the Court,

       2. That the plaintiff’s motion to proceed in forma pauperis is DENIED, and

       3. That the case shall be DISMISSED for failure to state a claim on which relief may be

       granted and for lack of subject matter jurisdiction.

       SO ORDERED, this the 20th day of July, 2021.



                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
